Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 12, 2015

The Court of Appeals hereby passes the following order:

A15D0190. TERRANCE WATKINS v. THE STATE.

      In October 2000, Terrance Watkins pled guilty to eight counts of cruelty to a
child. Over fourteen years later, Watkins filed a “Motion to Vacate Void Judgment,”
in which he alleged that his underlying conviction was void. The trial court denied
the motion, and Watkins filed this discretionary application.
      In Roberts v. State, the Supreme Court made clear that a motion seeking to
challenge an allegedly invalid or void judgment of conviction “is not one of the
established procedures for challenging the validity of a judgment in a criminal case.”
Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010). Because Watkins is not
authorized to collaterally attack his conviction in this manner, his application for
discretionary appeal is hereby DISMISSED. See id.; Matherlee v. State, 303 Ga. App.
765 (694 SE2d 665) (2010).

                                       Court of Appeals of the State of Georgia
                                                                            01/12/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.